         Case 1:21-mc-00466-LGS Document 20 Filed 08/25/21 Page 1 of 2

Christopher Erickson                                                            Rebecca Kimmel
Federal Trade Commission                                           Manatt, Phelps & Phillips, LLP
(202) 326-3671; cerickson@ftc.gov                           (212) 704-1977; rkimmel@manatt.com

                                         August 25, 2021

VIA ECF
Honorable Lorna G. Schofield
United States District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007

Re: Federal Trade Commission v. Manatt, Phelps & Phillips, LLP, No. 1:21-mc-00466-LGS

Dear Judge Schofield:

        Prior to tomorrow’s hearing, the parties jointly submit this letter to update the Court on
the parties’ progress as to the subpoena the FTC issued to Manatt, and the outstanding issues.

        In a letter dated July 30, 2021, Manatt informed the FTC that it had loaded emails to a
document review platform for two custodians, Linda Goldstein and Holly Melton, who are the
only attorneys who worked on the matter during the relevant time period. Manatt further
reported on August 16 that there are 10,051 unique documents in the database (7,571 emails and
2,480 attachments totaling 77,955 pages) responsive to the FTC’s narrowed subpoena
specifications, which limit the date range to September 1, 2014 to June 30, 2015 and exclude
purely internal communications and communications solely among Manatt and two of its clients,
Burton Katz and Jonathan Smyth. In an email on August 16, Manatt offered to run additional
searches in Ms. Goldstein’s and Ms. Melton’s mailboxes if the FTC provides search terms.

        Manatt’s July 30 letter also informed the FTC that it ran searches on the documents
referenced above, identified seven potentially responsive documents, and provided the attached
privilege log to the FTC. Each of the seven emails identified contains the subject line “Escrow –
contact intro” and copies an individual who is not a Manatt employee or client, Bryce Johnson.
The FTC has sought, but not received, production of these emails (which it views as responsive,
at minimum, to the subpoena’s fifth specification). Manatt has provided the emails to the law
firms Boies Schiller Flexner LLP and BakerHostetler (which represent defendants in the
underlying FTC v. On Point Global case), and has told the FTC to raise arguments related to
privilege with them.

         The parties disagree as to whether Manatt needs to load documents from administrative
assistants and back office staff. To resolve the dispute over the subpoena, Manatt proposed to
review for responsiveness the 7,571 emails referenced above. The FTC agreed that the proposal
would resolve the subpoena dispute as to the documents of the two custodians Manatt had loaded
if it agreed to produce any responsive documents within two weeks, but not whether Manatt
should review and load documents for additional custodians. Manatt did not agree to review the
7,571 emails without an assurance that the review will be sufficient to the FTC.


Sincerely,

/s/ Christopher Erickson                                      /s/ Rebecca Kimmel
Attachment
                                                    Case 1:21-mc-00466-LGS Document 20 Filed 08/25/21 Page 2 of 2



                                                                     Federal Trade Commission v. On Point Global LLC, et al., Case No. 1:19-CV-25046-SCOLA (S.D. Fla.)
                                                                                    Non-Party Manatt, Phelps & Phillips’s Privilege Log – As of July 30, 2021
      Beginning of Bates   Ending of Bates
No.   Range                Range             Doc. Type   Date Sent                   Author/Sender              Recipient(s)                      CC                     Subject/Title                Description                 Basis of Privilege
1     MPP0000034           MPP0000034        Email       September 9, 2014           Burton Katz                Holly Melton;                     N/A                    Escrow - contact intro       Document containing         Attorney-Client Privilege
                                                                                                                Bryce Johnson                                                                         communications that are
                                                                                                                                                                                                      potentially subject to
                                                                                                                                                                                                      attorney-client privilege
2     MPP0000035           MPP0000035        Email Chain September 9, 2014           Bryce Johnson              Burton Katz;                      N/A                    Re: Escrow - contact intro   Document containing         Attorney-Client Privilege
                                                                                                                Holly Melton                                                                          communications that are
                                                                                                                                                                                                      potentially subject to
                                                                                                                                                                                                      attorney-client privilege
3     MPP0000036           MPP0000036        Email Chain September 9, 2014           Holly Melton               Bryce Johnson                     Burton Katz;           Re: Escrow - contact intro   Document containing         Attorney-Client Privilege
                                                                                                                                                  Jonathan Smyth                                      communications that are
                                                                                                                                                                                                      potentially subject to
                                                                                                                                                                                                      attorney-client privilege
4     MPP0000037           MPP0000037        Email Chain September 9, 2014           Burton Katz                Holly Melton                      Bryce Johnson;         Re: Escrow - contact intro   Document containing         Attorney-Client Privilege
                                                                                                                                                  Jonathan Smyth                                      communications that are
                                                                                                                                                                                                      potentially subject to
                                                                                                                                                                                                      attorney-client privilege
5     MPP0000038           MPP0000038        Email Chain September 9, 2014           Jonathan Smyth             Holly Melton                       Bryce Johnson;        Re: Escrow - contact intro   Document containing         Attorney-Client Privilege
                                                                                                                                                   Burton Katz                                        communications that are
                                                                                                                                                                                                      potentially subject to
                                                                                                                                                                                                      attorney-client privilege
6     MPP0000039           MPP0000039        Email Chain September 9, 2014           Bryce Johnson              Holly Melton                      N/A                    FW: Escrow - contact intro   Document containing         Attorney-Client Privilege
                                                                                                                                                                                                      communications that are
                                                                                                                                                                                                      potentially subject to
                                                                                                                                                                                                      attorney-client privilege
7     MPP0000040           MPP0000041        Email Chain September 9, 2014           Holly Melton               Bryce Johnson                      N/A                   Re: Escrow - contact intro   Document containing         Attorney-Client Privilege
                                                                                                                                                                                                      communications that are
                                                                                                                                                                                                      potentially subject to
                                                                                                                                                                                                      attorney-client privilege
